        Case 1:08-cr-01244-DLC Document 295 Filed 12/07/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------ X
                                      :
 UNITED STATES OF AMERICA             :
                                      :
                 -v-                  :                  08cr1244 (DLC)
                                      :
 DAVID CHRISTIE,                      :                       ORDER
                                      :
                        Defendant.    :
                                      :
 ------------------------------------ X

DENISE COTE, District Judge:

       On February 3, 2011, defendant David Christie (“Christie”)

was sentenced principally to 240 months of imprisonment by the

Honorable Robert W. Sweet.       Christie requests that his sentence

be reduced pursuant to 18 U.S.C. § 3582(c)(1)(A) based on his

health conditions and the COVID-19 outbreak in the Bureau of

Prisons (“BOP”) facility in which he is incarcerated, Federal

Correctional Institution Oakdale (“FCI Oakdale”).           For the

following reasons, motion is denied.

       On April 14, 2020, Christie, proceeding pro se, moved this

Court for immediate release to home confinement due to the

COVID-19 pandemic.1      The BOP had denied his request, observing

that he had a detainer lodged against him.          The Order explained

that this Court was without jurisdiction to require the BOP to

place him on home confinement but described the requirements and


1   The April 14 motion was received and docketed on May 13.
       Case 1:08-cr-01244-DLC Document 295 Filed 12/07/20 Page 2 of 4




process for applying to the BOP and this Court for compassionate

release.

      On August 28, Christie requested that the Court appoint him

counsel to assist him in filing a motion for compassionate

release.   Counsel was appointed on September 11 and filed a

petition on October 23.      On November 6, Christie submitted the

BOP’s October 29 denial of his request for compassionate

release.   The Government opposed this application on November

20.   Christie filed a reply on November 24.

      Once a petitioner fulfills the statutory exhaustion

requirement, the Court may reduce the petitioner’s sentence, if

after consideration of the factors set forth in 18 U.S.C. §

3553(a), it finds that “extraordinary and compelling reasons”

warrant such a reduction.      18 U.S.C. § 3582(c)(1)(A)(i).        As the

Court of Appeals for the Second Circuit has explained, in the

wake of the First Step Act of 2018, Pub. L. 115-391, 132 Stat.

5194, district courts are tasked with “independently . . .

determin[ing] what reasons, for purposes of compassionate

release, are extraordinary and compelling.”         United States v.

Brooker, 976 F.3d 228, 234 (2d Cir. 2020) (citation omitted).

      The Government agrees that Christie’s health conditions put

him at a greater risk for a serious or life-threatening COVID-19

infection.   Christie is fifty-four years old.         He suffers from



                                     2
      Case 1:08-cr-01244-DLC Document 295 Filed 12/07/20 Page 3 of 4




several comorbidities that the Centers for Disease Control and

Prevention warn increase the risk of severe illness from

contracting COVID-19, including obesity, hypertension, and

problems with his lungs.     Christie is currently projected to be

released on February 26, 2026.      He has already served

approximately twelve years of his sentence and has just over

five years remaining to serve.

     FCI Oakdale was the first federal prison to suffer an

outbreak of COVID-19.    As of May 2020, at least eight inmates

housed at FCI Oakdale had died from COVID-19.         Health protocols

implemented since the early days of the pandemic, as well as

other steps taken by the BOP, have improved the conditions at

the facility.   As of November 20, only one inmate and seventeen

staff members had recently tested positive for COVID-19.           As of

December 7, two inmates and nineteen staff members had recently

tested positive.    If released, Christie would be deported to

Jamaica where he asserts he would live in a house with his two

sons, who have agreed to take him in.

     Christie’s offense was serious.       The defendant was a leader

for almost a decade of an international narcotics trafficking

operation that included corrupt officials and airline employees

at airports in Jamaica and the United States.         He was

responsible for millions of dollars’ worth of drugs being



                                    3
         Case 1:08-cr-01244-DLC Document 295 Filed 12/07/20 Page 4 of 4




smuggled into the United States.           The factors set forth in 18

U.S.C. § 3553(a) do not weigh in favor of his release.

Considering those factors and the entirety of the parties’

submissions, Christie has failed to show that there is an

extraordinary and compelling justification for his compassionate

release.     Accordingly, it is hereby

     ORDERED that the Christie’s application for compassionate

release is denied.

     IT IS FURTHER ORDERED that the Clerk of Court is directed

to mail a copy of this Order to Christie at FCI Oakdale.



SO ORDERED:

Dated:       New York, New York
             December 7, 2020




                                       4
